



COURT OF APPEAL FOR ONTARIO

CITATION: Greenwoods GRM LLP v. Datawind Inc., 2019 ONCA 440

DATE: 20190524

DOCKET: C66015

Doherty, Nordheimer and Harvison Young JJ.A.

BETWEEN

Greenwoods GRM LLP

Applicant (
Respondent
in Appeal)

and

Datawind Inc.

Respondent (
Appellant
)

Katrina Marciniak, for the appellant

Chris West, for the respondent

Heard: May 24, 2019

On appeal from the judgment of
    Justice Penny of the Superior Court of Justice, dated September 12, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Counsel for the appellant has been unable to get instructions from her
    client. She is unable to act and asks that she be removed from the record.
    Counsel for the respondent does not oppose the request, but submits that the
    appeal has no merit and should be dismissed. He resists any adjournment.

[2]

The appellant is fully aware of todays scheduled hearing. It has chosen
    to discontinue any further communication with counsel. We see no reason why we
    should delay the disposition of this appeal.

[3]

The appeal is dismissed as abandoned.

[4]

The respondent is entitled to costs on a substantial indemnity basis,
    fixed at $16,480.00.


